In an action, inter alia, to compel specific performance of an option to purchase certain real property, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Queens County (Price, J.), dated June 16, 2003, as denied those branches of his motion which were to vacate the note of issue, or to stay the trial pending completion of discovery and to issue a judicial subpoena to nonparty Peter Ganatos.
Ordered that the order is affirmed insofar as appealed from, with costs.
The Supreme Court providently exercised its discretion in denying that branch of the plaintiff’s motion which was to vacate the note of issue (see DeSilva v Rosenberg, 261 AD2d 503 *630[1999]) based on his alleged need for further discovery. The motion was not timely made (see 22 NYCRR 202.21 [d]; Audiovox Corp. v Benyamini, 265 AD2d 135, 139-140 [2000]), and the defendants produced all the requested documents that existed at the time the motion was made (see Jonassen v A.M.F., Inc., 104 AD2d 484 [1984]).
The parties’ remaining contentions are without merit. S. Miller, J.P., Schmidt, Rivera and Spolzino, JJ., concur.